     Case 4:19-cv-00072-DN Document 24 Filed 08/16/21 PageID.177 Page 1 of 8




                                  THE UNITED STATES DISTRICT COURT
                                          DISTRICT OF UTAH


    ADAM D. SHIELDS,
                                                                          MEMORANDUM DECISION
                              Plaintiff,                                     & ORDER TO CURE
                                                                           DEFICIENT COMPLAINT
    v.

    MICHAEL ROBINSON et al.,                                                   Case No. 4:19-CV-72-DN
                              Defendants.                                     District Judge David Nuffer



         Plaintiff, inmate Adam D. Shields, brings this pro se civil-rights action, see 42 U.S.C.S. §

1983 (2021). 1 Having now screened the Amended Complaint, (ECF No. 11), under its statutory

review function, 2 the Court orders Plaintiff to file a second amended complaint to cure

deficiencies before further pursuing claims.


1
  The federal statute creating a “civil action for deprivation of rights” reads, in pertinent part:
                    Every person who, under color of any statute, ordinance, regulation, custom, or
                    usage, of any State or Territory . . ., subjects, or causes to be subjected, any
                    citizen of the United States or other person within the jurisdiction thereof to the
                    deprivation of any rights, privileges, or immunities secured by the Constitution
                    and laws, shall be liable to the party injured in an action at law, suit in equity, or
                    other proper proceeding for redress, except that in any action brought against a
                    judicial officer for an act or omission taken in such officer’s judicial capacity,
                    injunctive relief shall not be granted unless a declaratory decree was violated or
                    declaratory relief was unavailable.
42 U.S.C.S. § 1983 (2020).
2
  The screening statute reads:
                         (a) Screening.—The court shall review . . . a complaint in a civil action in
                    which a prisoner seeks redress from a governmental entity or officer or
                    employee of a governmental entity.
                         (b) Grounds for dismissal.—On review, the court shall identify cognizable
                    claims or dismiss the complaint, or any portion of the complaint, if the
                    complaint—
                                   (1) is frivolous, malicious, or fails to state a claim upon which
                              relief may be granted; or
                                   (2) seeks monetary relief from a defendant who is immune from
                              such relief.
28 U.S.C.S. § 1915A (2020).

                                                       Page 1 of 8
  Case 4:19-cv-00072-DN Document 24 Filed 08/16/21 PageID.178 Page 2 of 8




                                COMPLAINT’S DEFICIENCIES

Complaint:

(a) is not on form complaint required by Court.

(b) does not affirmatively link defendants to allegations of civil-rights violation. (See below.)

(c) possibly asserts claims on validity of sentence execution, which should be brought in habeas-
corpus petition, not civil-rights complaint.

(d) asserts claims possibly invalidated by rule in Heck. (See below.)

(e) asserts claims that appear to be past statute of limitations for civil-rights case. (See below.)

(f) fails to state constitutional claim regarding parole which is not federal right. (See below.)

(g) does not acknowledge potential Eleventh Amendment immunity attached to BOP decisions.

(h) perhaps inappropriately tries to state claim of deliberate indifference based on length of
sentence and lack of parole.

(i) has claims regarding current confinement; however, complaint apparently not drafted with
contract attorneys’ help.

                                  GUIDANCE FOR PLAINTIFF

        Rule 8 of the Federal Rules of Civil Procedure requires a complaint to contain "(1) a

short and plain statement of the grounds for the court's jurisdiction . . .; (2) a short and plain

statement of the claim showing that the pleader is entitled to relief; and (3) a demand for the

relief sought." Rule 8's requirements mean to guarantee "that defendants enjoy fair notice of

what the claims against them are and the grounds upon which they rest." TV Commc'ns Network,

Inc. v ESPN, Inc., 767 F. Supp. 1062, 1069 (D. Colo. 1991).

        Pro se litigants are not excused from meeting these minimal pleading demands. "This is

so because a pro se plaintiff requires no special legal training to recount the facts surrounding his

alleged injury, and he must provide such facts if the court is to determine whether he makes out a

                                              Page 2 of 8
    Case 4:19-cv-00072-DN Document 24 Filed 08/16/21 PageID.179 Page 3 of 8




claim on which relief can be granted." Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

Moreover, it is improper for the Court "to assume the role of advocate for a pro se litigant." Id.

Thus, the Court cannot "supply additional facts, [or] construct a legal theory for plaintiff that

assumes facts that have not been pleaded." Dunn v. White, 880 F.2d 1188, 1197 (10th Cir. 1989).

        Plaintiff should consider these general points before filing an amended complaint:

        (i) The revised complaint must stand entirely on its own and shall not refer to, or

incorporate by reference, any portion of the original complaint. See Murray v. Archambo, 132

F.3d 609, 612 (10th Cir. 1998) (stating amended complaint supersedes original). The amended

complaint may also not be added to after it is filed without moving for amendment. 3

        (ii) The complaint must clearly state what each defendant--typically, a named

government employee--did to violate Plaintiff's civil rights. See Bennett v. Passic, 545 F.2d

1260, 1262-63 (10th Cir. 1976) (stating personal participation of each named defendant is

essential allegation in civil-rights action). "To state a claim, a complaint must 'make clear exactly

who is alleged to have done what to whom.'" Stone v. Albert, 338 F. App’x 757, 759 (10th Cir.

2009) (unpublished) (emphasis in original) (quoting Robbins v. Oklahoma, 519 F.3d 1242, 1250




3
 The rule on amending a pleading reads:
                  (a) Amendments Before Trial.
                          (1) Amending as a Matter of Course. A party may amend its pleading
                          once as a matter of course within:
                                   (A) 21 days after serving it, or
                                   (B) if the pleading is one to which a responsive pleading is
                                   required, 21 days after service of a responsive pleading or 21
                                   days after service of a motion under Rule 12(b), (e), or (f),
                                   whichever is earlier.
                          (2) Other Amendments. In all other cases, a party may amend its
                          pleadings only with the opposing party’s written consent or the court’s
                          leave. The court should freely give leave when justice so requires.
Fed. R. Civ. P. 15.

                                                   Page 3 of 8
  Case 4:19-cv-00072-DN Document 24 Filed 08/16/21 PageID.180 Page 4 of 8




(10th Cir. 2008)). Plaintiff should also include, as much as possible, specific dates or at least

estimates of when alleged constitutional violations occurred.

       (iii) Each cause of action, together with the facts and citations that directly support it,

should be stated separately. Plaintiff should be as brief as possible while still using enough words

to fully explain the “who,” “what,” “where,” “when,” and “why” of each claim. Robbins, 519

F.3d at 1248 ("The [Bell Atlantic Corp. v.] Twombly Court was particularly critical of complaints

that 'mentioned no specific, time, place, or person involved in the alleged [claim].' [550 U.S. 544,

565] n.10 (2007). Given such a complaint, 'a defendant seeking to respond to plaintiff's

conclusory allegations . . . would have little idea where to begin.' Id.").

       (iv) Plaintiff may not name an individual as a defendant based solely on supervisory

position. See Mitchell v. Maynard, 80 F.2d 1433, 1441 (10th Cir. 1996) (stating supervisory

status alone does not support § 1983 liability).

       (v) Grievance denial alone with no connection to “violation of constitutional rights

alleged by plaintiff, does not establish personal participation under § 1983." Gallagher v.

Shelton, 587 F.3d 1063, 1069 (10th Cir. 2009).

       (vi) “No action shall be brought with respect to prison conditions under . . . Federal law,

by a prisoner confined in any jail, prison, or other correctional facility until such administrative

remedies as are available are exhausted.” 42 U.S.C.S. § 1997e(a) (2019). However, Plaintiff need

not include grievance details in his complaint. Exhaustion of administrative remedies is an

affirmative defense that must be raised by Defendants. Jones v. Bock, 549 U.S. 199, 216 (2007).




                                             Page 4 of 8
  Case 4:19-cv-00072-DN Document 24 Filed 08/16/21 PageID.181 Page 5 of 8




                                         • Affirmative Link

               [A] plaintiff who brings a constitutional claim under § 1983 can't
               obtain relief without first satisfying the personal-participation
               requirement. That is, the plaintiff must demonstrate the defendant
               "personally participated in the alleged constitutional violation" at
               issue. Vasquez v. Davis, 882 F.3d 1270, 1275 (10th Cir. 2018).
               Indeed, because § 1983 is a "vehicle[] for imposing personal
               liability on government officials, we have stressed the need for
               careful attention to particulars, especially in lawsuits involving
               multiple defendants." Pahls v. Thomas, 718 F.3d 1210, 1225 (10th
               Cir. 2013); see also Robbins v. Oklahoma, 519 F.3d 1242, 1250
               (10th Cir. 2008) (explaining that when plaintiff brings §
               1983 claims against multiple defendants, "it is particularly
               important . . . that the complaint make clear exactly who is alleged
               to have done what to whom"); Tonkovich v. Kan. Bd. of Regents,
               159 F.3d 504, 532-33 (10th Cir. 1998)) (holding that district court's
               analysis of plaintiff's § 1983 claims was "infirm" where district
               court "lump[ed]" together plaintiff's claims against multiple
               defendants--"despite the fact that each of the defendants had
               different powers and duties and took different actions with respect
               to [plaintiff]"--and "wholly failed to identify specific actions taken
               by particular defendants that could form the basis of [a
               constitutional] claim").

Estate of Roemer v. Johnson, 764 F. App’x 784, 790-91 (10th Cir. 2019).

       “A plaintiff’s failure to satisfy this requirement will trigger swift and certain dismissal.”

Id. at 790 n.5. Indeed, the Tenth Circuit has “gone so far as to suggest that failure to satisfy the

personal-participation requirement will not only justify dismissal for failure to state a claim; it

will render the plaintiff’s claim frivolous.” Id.

                                                • Heck

       Plaintiff possibly includes allegations that if true may invalidate his sentence and its

execution. "In Heck, the Supreme Court explained that a § 1983 action that would impugn the

validity of a plaintiff's [incarceration] cannot be maintained unless the [basis for incarceration]

has been reversed on direct appeal or impaired by collateral proceedings." Nichols v. Baer, 315

                                             Page 5 of 8
  Case 4:19-cv-00072-DN Document 24 Filed 08/16/21 PageID.182 Page 6 of 8




F. App’x 738, 739 (10th Cir. 2009) (unpublished) (citing Heck v. Humphrey, 512 U.S. 477, 486-

87 (1994)). Heck keeps litigants "from using a § 1983 action, with its more lenient pleading

rules, to challenge their conviction or sentence without complying with the more stringent

exhaustion requirements for habeas actions." Butler v. Compton, 482 F.3d 1277, 1279 (10th Cir.

2007) (citation omitted). Heck clarifies that "civil tort actions are not appropriate vehicles for

challenging the validity of outstanding criminal judgments." 512 U.S. at 486.

       Plaintiff seems to argue that his constitutional rights were breached in a way that may

attack Petitioner's very imprisonment. Heck requires that, if a plaintiff requests § 1983 damages,

this Court must decide whether judgment for the plaintiff would unavoidably imply that

Plaintiff’s incarceration is invalid. Id. at 487. Here, it appears it may on some claims. If this

Court were to conclude that Plaintiff's constitutional rights were violated in a prejudicial manner,

it would be stating that Plaintiff's incarceration was not valid. Thus, the involved claims "must be

dismissed unless the plaintiff can demonstrate that the conviction or sentence [execution] has

already been invalidated." Id. This has apparently not happened and may result in dismissal of

such claims.

                                      • Statute of Limitations

       "Utah's four-year residual statute of limitations . . . governs suits brought under section

1983.” Fratus v. DeLand, 49 F.3d 673, 675 (10th Cir. 1995). Plaintiff's claims accrued when

"'facts that would support a cause of action are or should be apparent.'” Id. at 675 (citation

omitted. From the complaint’s face, some circumstances underlying these claims appear to have

occurred more than four years before this case was filed.




                                             Page 6 of 8
  Case 4:19-cv-00072-DN Document 24 Filed 08/16/21 PageID.183 Page 7 of 8




                                          • Right to Parole

       Plaintiff's arguments about his sentence’s execution may not state a constitutional

violation. After all, "[t]here is no constitutional or inherent right of a convicted person to be

conditionally released before the expiration of a valid sentence," Greenholtz v. Inmates of Neb.

Penal & Corr. Complex, 442 U.S. 1, 7 (1979)--here, a three-years-to-life term. "Parole is a

privilege," not a constitutional right. See Lustgarden v. Gunter, 966 F.2d 552, 555 (10th Cir.

1992). Further, it is well established that the Utah parole statute does not create a liberty interest

entitling prisoners to federal constitutional protection. See Malek v. Haun, 26 F.3d 1013, 1016

(10th Cir. 1994). Because Plaintiff has no right to parole under the Federal Constitution, he may

not in this federal suit challenge his denial of parole. See Olim v. Wakinekona, 461 U.S. 238, 250

(1983). Therefore, the Court concludes that Plaintiff may have failed to state a claim here.

                                              ORDER

       IT IS HEREBY ORDERED that:

(1) Plaintiff must within thirty days cure the complaint’s deficiencies noted above by filing a

document entitled, “Second Amended Complaint,” that does not refer to or include any other

document.

(2) The Clerk's Office shall mail Plaintiff the Pro Se Litigant Guide with a blank-form civil-

rights complaint which Plaintiff must use if he wishes to pursue an amended complaint.

(3) If Plaintiff fails to timely cure the above deficiencies according to this Order's instructions,

this action will be dismissed without further notice.

(4) Plaintiff shall not try to serve the amended complaint on Defendants; instead the Court will

perform its screening function and determine itself whether the amended complaint warrants


                                             Page 7 of 8
  Case 4:19-cv-00072-DN Document 24 Filed 08/16/21 PageID.184 Page 8 of 8




service. No motion for service of process is needed. See 28 U.S.C.S. § 1915(d) (2021) (“The

officers of the court shall issue and serve all process, and perform all duties in [in forma

pauperis] cases.”).

(5) Plaintiff must tell the Court of any address change and timely comply with Court orders. See

D. Utah Civ. R. 83-1.3(e) ("In all cases, counsel and parties appearing pro se must notify the

clerk's office immediately of any change in address, email address, or telephone number.").

Failure to do so may result in this action’s dismissal for failure to prosecute. See Fed. R. Civ. P.

41(b) (“If the plaintiff fails to prosecute or to comply with these rules or a court order, a

defendant may move to dismiss the action or any claim against it. Unless the dismissal order

states otherwise, a dismissal under this subdivision (b) and any dismissal not under this rule--

except one for lack of jurisdiction, improper venue, or failure to join a party under Rule 19--

operates as an adjudication on the merits.”).

(6) Time extensions are disfavored, though reasonable extensions may be granted. Any motion

for time extension must be filed no later than fourteen days before the deadline to be extended.

(7) No direct communication is to take place with any judge. All relevant information, letters,

documents, and papers, labeled with case number, are to be directed to the Clerk of Court.

                       DATED this 16th day of August, 2021.

                                                BY THE COURT:




                                                DAVID NUFFER
                                                United States District Court Judge




                                             Page 8 of 8
